                 4:21-cv-01360-DCN                Date Filed 06/14/21         Entry Number 13            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                    Joseph Ray Anthony
                                                                       )
                            Plaintiff
                                                                       )
                         v.                                                  Civil Action No.       4:21-cv-1360-DCN
                                                                       )
Lt. Branch, Dorchester County Detention Center, Jail
                                                                       )
          Administrator and Major Darling
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed without prejudice pursuant to Federal Rules of Civil Procedure 41(b).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable David C. Norton, United States District Judge.

                                                                           ROBIN L. BLUME
Date: June 14, 2021                                                        CLERK OF COURT


                                                                                     s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
